UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
JAMAR FRANK BUACY WILLIAMS,                      )
                                                 )
        Plaintiff,                               )
                                                 )
                v.                               )                 Civil Action No. 09-1730 (JEB)
                                                 )
UNITY HEALTHCARE CLINIC,                         )
                                                 )
        Defendant.                               )
                                                 )

                                  MEMORANDUM OPINION

        Defendant Unity Healthcare Clinic has moved to dismiss this case. See Def. Unity

Health Care, Inc.’s Mot. to Dismiss, ECF No. 28 [hereinafter Mot.].1 This Defendant has also

moved to substitute the United States as the proper defendant in this case, and the United States

has simultaneously also moved to dismiss this case. See Mot. to Substitute the U.S. as Def. for

Unity Healthcare Clinic and Then Dismiss the Case as to the U.S. for Failure to File an Admin.

Claim, Together With Supporting Mem. of P. & A., ECF No. 29. The Court ordered Plaintiff to

file his opposition or other response to both of these motions on or before June 24, 2011,

warning that failure to timely make such filing carried with it the risk that the motions could be

granted as conceded and the case dismissed. Order, ECF No. 4; see D.D.C. LCvR 7(b). Plaintiff

has not timely made such filing. The Court will therefore grant both motions as conceded,

dismiss this case against Unity Healthcare Clinic, substitute the United States, and dismiss this

case against the United States. A separate Order consistent with this Memorandum Opinion

shall issue this date.



        1
        This defendant claims that “Unity Helathcare Clinic” is a misnomer; it is actually Unity
Health Care, Inc. Mot. at 1.
July 28, 2011       /s/
                    JAMES E. BOASBERG
                    United States District Judge




                2